



23089979.3
1/10/18
Long Term Incentive Program for Fiscal Year 2018






Name ________________________________ Title _________________________________








CURO Group Holdings Corp. (the “Company”) is pleased to summarize the key terms
of your participation in the Company’s Long Term Incentive Program (“LTIP”) for
fiscal year 2018, which is established by the Compensation Committee (the
“Committee”) of the Board of Directors of the Company as a Performance Award
under the Company’s 2017 Incentive Plan (the “Equity Incentive Plan”) pursuant
to the Equity Incentive Plan.
Your 2018 LTIP award opportunity will be equal 50% of the total amount of the
bonus earned by you (if any) under the Company’s 2018 Corporate Incentive
Compensation Program (based on Individual/Department Objectives and Company
Performance).
The LTIP award will be divided into two components:
1.Restricted Stock Unit Award: If earned, one-third of the total LTIP award
amount will be granted to you in the form of Restricted Stock Units (as defined
in the Equity Incentive Plan). The number of Restricted Stock Units that you may
earn will be calculated based on the Fair Market Value (as defined in the Equity
Incentive Plan) of a share of the Company’s common stock as of the close of the
business day on the applicable day of the grant. In general, these Restricted
Stock Units will vest pro-rata in three annual installments on December 31st of
2019, 2020 and 2021 and will be subject to the terms and conditions of the form
of Restricted Stock Unit Agreement evidencing such grant and the Equity
Incentive Plan, both of which will be provided to you when the number of
Restricted Stock Units subject to your award (if any) is determined.
2.Long-Term Cash Award: If earned, two-thirds of the total LTIP award will be
credited as a cash award to your LTIP Contribution Account under the Company’s
Nonqualified Deferred Compensation Plan (the “Nonqualified Plan”). In general,
the cash award (and the deemed investment gains or losses credited thereon) will
vest pro-rata in three annual installments on each of December 31st of 2019,
2020 and 2021 and, to the extent vested, your LTIP Contribution Account will
become payable upon the earliest of your (i) Separation from Service, (ii)
death, or (iii) Disability (as such terms are defined in the Nonqualified Plan),
in accordance with the Nonqualified Plan and the distribution election you made
pursuant to the enrollment form you completed for the Nonqualified Plan. The
cash award is subject to other terms and conditions of the Nonqualified Plan and
the form of Participation Agreement evidencing such award, both of which will be
provided to you when the actual amount of your cash award is determined.


Participants must be actively employed and in good standing at the time each
award vests. There is no partial award for termination of employment prior to
the scheduled vesting dates. The foregoing is only intended to be a summary of
your potential LTIP bonus opportunity for 2018. Nothing herein confers upon you
any right to remain employed by the Company or otherwise limits the Company’s
right to terminate your employment. If there is any conflict between the legal
plan documents (including any award agreements) and this summary, the legal plan
documents will govern.
The Company may at any time revise or discontinue the LTIP, as well as
re-evaluate who is eligible for the LTIP.





--------------------------------------------------------------------------------





As an acknowledgment of your receipt and acceptance of this communication,
please sign below and return a copy to Tammy White, Chief Human Resources
Officer.




Date: _______________________________________




Completed By: ________________________________






Signed by: _______________________________




Date: ___________________________________





